982 A.2d 1081 (2009)
294 Conn. 905
STATE of Connecticut
v.
Ronnell L. BANKS.
Supreme Court of Connecticut.
Decided November 5, 2009.
Heather M. Wood, deputy assistant public defender, in support of the petition.
Timothy F. Costello, deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 117 Conn.App. 102, 978 A.2d 519 (2009), is denied.
McLACHLAN, J., did not participate in the consideration of or decision on this petition.